ITish, J.
This being an action by legatees against an executor, predicated upon his alleged failure to collect certain notes due to his testator by a third person, and the evidence showing affirmatively that this person was insolvent, and not showing that the executor could, by due diligence, have collected anything upon these notes, the yerdict against him was unwarranted. The general grounds of the motion for a new trial ought to have been sustained, but the special grounds of the same were without merit.

Judgment reversed.


All the Justices concurring.